MEMORANDUM DECISION                                                       FILED
                                                                      Mar 28 2017, 9:38 am

Pursuant to Ind. Appellate Rule 65(D),                                    CLERK
                                                                      Indiana Supreme Court
this Memorandum Decision shall not be                                    Court of Appeals
                                                                           and Tax Court
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Lyubov Gore
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Arlana McDade,                                           March 28, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1610-CR-2294
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable William Nelson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G18-1506-F6-21109



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017         Page 1 of 6
                                             Case Summary
[1]   Arlana McDade appeals her conviction for Class A misdemeanor criminal

      recklessness with a deadly weapon. We affirm.


                                                     Issue
[2]   The sole issue before us is whether there is sufficient evidence to sustain

      McDade’s conviction.


                                                     Facts
[3]   McDade and Whitney Rogers both were romantically involved with a man

      named Steven Reed, nicknamed “Black.” Tr. p. 10. In the early morning hours

      of May 31, 2015, Rogers was driving her car in Indianapolis with a passenger,

      her cousin, Quintez Tucker. Near the intersection of 34th and Hovey Streets, a

      car pulled behind Rogers’s car and its driver blew the horn and flashed its lights.

      Rogers pulled over briefly but then drove away. The other car then pulled in

      front of Rogers and blocked her in so that she could not drive away. Rogers

      recognized the car, a gold Monte Carlo, as belonging to McDade.


[4]   McDade and two other women got out of the Monte Carlo and approached

      Rogers’s car carrying what Rogers described as “iron bats,” possibly baseball

      bats, although it was dark and she could not see precisely what the objects were.

      Id. at 15. The women then used what they were carrying to smash out all of the

      windows of Rogers’s car except the front window, which was cracked but not

      entirely broken. Rogers and Tucker were inside the car while the windows

      were smashed. As the windows were being broken, McDade said, “Black told
      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017   Page 2 of 6
      me.” Id. at 16. Rogers was covered with broken glass but uninjured; Tucker

      was slightly injured and left the scene after the incident. The incident caused

      $1890 in damages to Rogers’s car.


[5]   The State charged McDade with Level 6 felony criminal recklessness with a

      deadly weapon and Class A misdemeanor criminal mischief. After a bench

      trial, the trial court found McDade guilty of both counts as charged. At the

      sentencing hearing, the trial court entered judgment of conviction for Class A

      misdemeanor criminal recklessness under the alternative misdemeanor

      sentencing provisions and did not enter judgment of conviction on the criminal

      mischief charge. McDade now appeals.


                                                  Analysis
[6]   McDade challenges the sufficiency of the evidence. When addressing a claim

      of insufficient evidence, we must consider only the probative evidence and

      reasonable inferences supporting the conviction. Sallee v. State, 51 N.E.3d 130,

      133 (Ind. 2016). It is the fact-finder’s role, not ours, to assess witness credibility

      and weigh evidence to determine whether it is sufficient to support a conviction.

      Id. “It is not necessary that the evidence ‘overcome every reasonable

      hypothesis of innocence.’” Id. (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

      1995)). “‘[E]vidence is sufficient if an inference may reasonably be drawn from

      it to support the verdict.’” Id. (quoting Drane v. State, 867 N.E.2d 144, 147 (Ind.

      2007)). However, “[e]vidence sufficient only to establish a mere suspicion of

      guilt is not sufficient to support a conviction.” Id. at 135.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017   Page 3 of 6
[7]   In order to convict McDade as charged, the State was required to prove that she

      recklessly, knowingly, or intentionally performed an act that created a

      substantial risk of bodily injury to another person while armed with a deadly

      weapon. See Ind. Code § 35-42-2-2. The first part of McDade’s argument is

      that the State failed to prove use of a deadly weapon. She notes that Rogers

      was unable to testify unequivocally as to what was used to smash out her car

      windows, due to it being dark at the time of the incident, although she

      described the items as “iron bats.” Tr. p. 15.


[8]   The statutory definition of “deadly weapon” includes any “weapon, device . . .,

      equipment, . . ., or other material that in the manner it (A) is used; (B) could

      ordinarily be used; or (C) is intended to be used; is readily capable of causing

      serious bodily injury.” I.C. § 35-31.5-2-86(a)(2). Blunt objects of various types

      have been found to constitute a “deadly weapon.” See Timm v. State, 644
N.E.2d 1235, 1238 (Ind. 1994) (holding long-handled plastic flashlight was

      “deadly weapon” where blow from it broke victim’s glasses and required her to

      get thirteen stitches); Corder v. State, 467 N.E.2d 409, 412 (Ind. 1984) (holding

      baseball bat was a “deadly weapon”); Barber v. State, 418 N.E.2d 563, 568 (Ind.

      Ct. App. 1981) (holding revolver that shot only blanks was “deadly weapon”

      because it could be used as a bludgeoning instrument).


[9]   Here, even if Rogers could not identify with complete certainty what McDade

      and her compatriots possessed, she did believe they were metal bats or bars of

      some kind. In any event, the objects were hard enough to smash in all but one

      of Rogers’s car windows. It is reasonable to infer that, if the objects had been

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017   Page 4 of 6
       used with that amount of force on a human being, they easily could have

       caused serious bodily injury or death. There is sufficient evidence that McDade

       and her compatriots were armed with deadly weapons when they vandalized

       Rogers’s car.


[10]   McDade also contends that there is insufficient evidence she was one of the

       persons who actually vandalized Rogers’s car. She notes that Rogers generally

       testified, “They busted out my windows,” without specifying that McDade was

       one of the persons who did so. Tr. p. 14. Rogers also testified, however, that

       she told police McDade was the one “who messed up my car.” Id. at 19.


[11]   Furthermore, as the State points out, a defendant may be charged as a principal

       yet convicted on proof that he or she aided another in the commission of a

       crime. Taylor v. State, 840 N.E.2d 324, 338 (Ind. 2006). “In Indiana, the

       responsibility of a principal and an accomplice is the same.” Id. “A person

       who knowingly or intentionally aids, induces, or causes another person to

       commit an offense commits that offense . . . .” I.C. § 35-41-2-4. In order to

       convict someone as an accomplice, there must be proof of his or her affirmative

       conduct, “‘either in the form of acts or words, from which an inference of a

       common design or purpose to effect the commission of a crime may reasonably

       be drawn.’” Griffin v. State, 16 N.E.3d 997, 1003 (Ind. Ct. App. 2014) (quoting

       Peterson v. State, 699 N.E.2d 701, 706 (Ind. Ct. App. 1998)).


[12]   Rogers identified the car that blocked her in on the side of the road as belonging

       to McDade. McDade approached Rogers’s vehicle accompanied by two other


       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017   Page 5 of 6
       women, and members of the group proceeded to smash in Rogers’s windows

       with heavy objects. During the incident, McDade said, “Black told me.” Tr. p.

       16. The reasonable inference to be made from this statement is that the crime

       was motivated by the “love triangle” between McDade, Rogers, and Reed.

       Even if there is a lack of conclusive proof that McDade wielded a weapon and

       smashed in one or more of Rogers’s car windows, there is clearly sufficient

       evidence that she aided or induced that crime.


                                                 Conclusion
[13]   There is sufficient evidence to sustain McDade’s conviction for Class A

       misdemeanor criminal recklessness. We affirm.


[14]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1610-CR-2294 | March 28, 2017   Page 6 of 6